UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 Deutsche Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:2/28/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2015(Unaudited) Deutsche CROCI® Equity Dividend Fund (formerly Deutsche Equity Dividend Fund) Shares Value ($) Common Stocks 99.4% Consumer Discretionary 12.9% Hotels, Restaurants & Leisure 2.6% McDonald's Corp. Leisure Products 2.3% Mattel, Inc. Multiline Retail 5.2% Kohl's Corp. (a) Macy's, Inc. Textiles, Apparel & Luxury Goods 2.8% Coach, Inc. Consumer Staples 14.4% Beverages 4.8% Coca-Cola Co. PepsiCo, Inc. Food & Staples Retailing 2.3% Wal-Mart Stores, Inc. Household Products 2.3% Procter & Gamble Co. Tobacco 5.0% Philip Morris International, Inc. Reynolds American, Inc. Energy 10.7% Energy Equipment & Services 2.3% National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels 8.4% Marathon Petroleum Corp. Phillips 66 Valero Energy Corp. Health Care 14.0% Health Care Equipment & Supplies 2.3% Baxter International, Inc. Pharmaceuticals 11.7% AbbVie, Inc. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Industrials 17.4% Aerospace & Defense 7.4% Northrop Grumman Corp. Raytheon Co. United Technologies Corp. Electrical Equipment 5.0% Eaton Corp. PLC Emerson Electric Co. Industrial Conglomerates 2.5% General Electric Co. Machinery 2.5% Illinois Tool Works, Inc. Information Technology 24.9% Communications Equipment 5.0% Cisco Systems, Inc. QUALCOMM, Inc. Electronic Equipment, Instruments & Components 2.3% Corning, Inc. IT Services 2.5% International Business Machines Corp. Semiconductors & Semiconductor Equipment 4.9% Intel Corp. Xilinx, Inc. Software 5.0% CA, Inc. Microsoft Corp. Technology Hardware, Storage & Peripherals 5.2% Apple, Inc. Seagate Technology PLC Materials 5.1% Chemicals E.I. du Pont de Nemours & Co. The Mosaic Co. Total Common Stocks (Cost $1,126,951,512) Securities Lending Collateral 2.8% Daily Assets Fund Institutional, 0.11% (b) (c) (Cost $34,720,500) Cash Equivalents 0.6% Central Cash Management Fund, 0.06% (b) (Cost $8,061,351) % of Net Assets Value ($) Total Investments Portfolio (Cost $1,169,733,363) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $1,169,975,954.At February 28, 2015, net unrealized appreciation for all securities based on tax cost was $110,971,445.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $144,878,304 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $33,906,859. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at February 28, 2015 amounted to $34,981,200, which is 2.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
